Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 19, 2017

                                     No. 04-16-00227-CR

                                    Allen John MURRAY,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5283
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER
     The Pro se’s motion requesting a free copy of record to draft an appellate brief is hereby
DENIED.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk